 



Exhibit 10.1
 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 15, 2006
among
PEABODY ENERGY CORPORATION,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
BANC OF AMERICA SECURITIES LLC,
and
CITIGROUP GLOBAL MARKETS INC.,
as
Joint Lead Arrangers and Joint Book Managers,
CITIBANK, N.A.,
as
Syndication Agent,
BNP PARIBAS,
CALYON,
and
THE ROYAL BANK OF SCOTLAND PLC,
as
Co-Documentation Agents,
and
The Other Lenders Party Hereto
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page    
 
        ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1      
 
             1.01.  
Defined Terms
    1        1.02.  
Other Interpretive Provisions
    29        1.03.  
Accounting Terms
    30        1.04.  
Exchange Rates; Currency Equivalents
    30        1.05.  
Additional Alternative Currencies
    31        1.06.  
Change of Currency
    32        1.07.  
Times of Day
    32        1.08.  
Letter of Credit Amounts
    32        1.09.  
Interrelationship with Existing Credit Agreement
    33        1.10.  
Confirmation of Existing Obligations
    33      
 
        ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     33      
 
             2.01.  
The Loans
    33        2.02.  
Borrowings, Conversions and Continuations of the Loans
    35        2.03.  
Letters of Credit
    37        2.04.  
Swing Line Loans
    45        2.05.  
Prepayments
    48        2.06.  
Termination or Reduction of Commitments
    49        2.07.  
Repayment of Loans
    50        2.08.  
Interest
    52        2.09.  
Fees
    52        2.10.  
Computation of Interest and Fees
    53        2.11.  
Evidence of Debt
    53        2.12.  
Payments Generally; Administrative Agent’s Clawback
    54        2.13.  
Pro Rata; Sharing of Payments by Lenders
    56      
 
        ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     56      
 
             3.01.  
Taxes
    56        3.02.  
Illegality
    59        3.03.  
Inability to Determine Rates
    59        3.04.  
Increased Costs; Reserves on Eurocurrency Rate Loans
    60        3.05.  
Compensation for Losses
    62        3.06.  
Mitigation Obligations; Replacement of Lenders
    63        3.07.  
Survival
    63      
 
        ARTICLE IV. CONDITIONS PRECEDENT     63      
 
             4.01.  
Effective Date
    63        4.02.  
Conditions to Credit Extensions to Finance the Acquisition
    65  

 



--------------------------------------------------------------------------------



 



              Section       Page      4.03.  
Conditions to all Credit Extensions
    66      
 
        ARTICLE V. REPRESENTATIONS AND WARRANTIES     67      
 
             5.01.  
Existence, Qualification and Power
    67        5.02.  
Authorization; No Contravention
    67        5.03.  
Governmental Authorization
    67        5.04.  
Binding Effect
    68        5.05.  
Financial Statements; No Material Adverse Effect
    68        5.06.  
Litigation
    69        5.07.  
No Default
    69        5.08.  
Ownership of Property
    69        5.09.  
Environmental Compliance
    69        5.10.  
Insurance
    70        5.11.  
Taxes
    70        5.12.  
ERISA Compliance
    70        5.13.  
Subsidiaries
    71        5.14.  
Margin Regulations; Investment Company Act
    71        5.15.  
Disclosure
    71        5.16.  
Compliance with Laws
    71        5.17.  
Intellectual Property; Licenses, Etc.
    72      
 
        ARTICLE VI. AFFIRMATIVE COVENANTS     72      
 
             6.01.  
Financial Statements
    72        6.02.  
Certificates; Other Information
    73        6.03.  
Notices
    74        6.04.  
Payment of Tax Obligations
    75        6.05.  
Preservation of Existence
    75        6.06.  
Maintenance of Properties
    75        6.07.  
Maintenance of Insurance
    75        6.08.  
Compliance with Laws
    75        6.09.  
Books and Records
    75        6.10.  
Inspection Rights
    75        6.11.  
Use of Proceeds
    76        6.12.  
Additional Subsidiary Guarantors
    76        6.13.  
Preparation of Environmental Reports
    76      
 
        ARTICLE VII. NEGATIVE COVENANTS     77      
 
             7.01.  
Liens
    77        7.02.  
Investments
    79        7.03.  
Indebtedness
    80        7.04.  
Fundamental Changes
    81        7.05.  
Dispositions
    82        7.06.  
Restricted Payments
    82        7.07.  
Change in Nature of Business
    83  

ii



--------------------------------------------------------------------------------



 



              Section       Page      7.08.  
Transactions with Affiliates
    83        7.09.  
Burdensome Agreements
    84        7.10.  
Use of Proceeds
    84        7.11.  
Financial Covenants
    84        7.12.  
Negative Pledges
    84      
 
        ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     86      
 
             8.01.  
Events of Default
    86        8.02.  
Remedies Upon Event of Default
    87        8.03.  
Application of Funds
    88      
 
        ARTICLE IX. ADMINISTRATIVE AGENT     89      
 
             9.01.  
Appointment and Authority
    89        9.02.  
Rights as a Lender
    89        9.03.  
Exculpatory Provisions
    89        9.04.  
Reliance by Administrative Agent
    90        9.05.  
Delegation of Duties
    91        9.06.  
Resignation of Administrative Agent
    91        9.07.  
Non-Reliance on Administrative Agent and Other Lenders
    92        9.08.  
No Other Duties, Etc.
    92        9.09.  
Administrative Agent May File Proofs of Claim
    92        9.10.  
Guaranty Matters
    93      
 
        ARTICLE X. MISCELLANEOUS     93      
 
             10.01.  
Amendments, Etc.
    93        10.02.  
Notices; Effectiveness; Electronic Communication
    95        10.03.  
No Waiver; Cumulative Remedies
    97        10.04.  
Expenses; Indemnity; Damage Waiver
    97        10.05.  
Payments Set Aside
    99        10.06.  
Successors and Assigns
    99        10.07.  
Treatment of Certain Information; Confidentiality
    103        10.08.  
Right of Setoff
    103        10.09.  
Interest Rate Limitation
    104        10.10.  
Counterparts; Integration; Effectiveness
    104        10.11.  
Survival of Representations and Warranties
    104        10.12.  
Severability
    105        10.13.  
Replacement of Lenders
    105        10.14.  
Governing Law; Jurisdiction; Etc.
    106        10.15.  
Waiver of Jury Trial
    107        10.16.  
USA PATRIOT Act Notice
    107        10.17.  
Time of the Essence
    107        10.18.  
Judgment Currency
    107        10.19.  
Existing Agreements Superseded
    108  

iii



--------------------------------------------------------------------------------



 



              Section       Page SIGNATURES  
 
  S-1

iv



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
     1.01(a)
  Mandatory Cost Formulae
     1.01(b)
  Subsidiary Guarantors
     1.01(c)
  Unrestricted Subsidiaries
     1.01(d)
  Existing Letters of Credit
     2.01
  Commitments and Applicable Percentages
     5.09
  Environmental Matters
     5.13
  Subsidiaries
     5.17
  Intellectual Property
     7.01
  Existing Liens
     7.02
  Existing Investments
     7.03
  Existing Indebtedness
     7.09
  Negative Pledges
     10.02
  Administrative Agent’s Office; Certain Addresses for Notices
     10.06
  Processing and Recordation Fees
 
    EXHIBITS
 
  Form of
 
   
     A
  Borrowing Notice
     B
  Swing Line Loan Notice
     C-1
  Term Note
     C-2
  Revolving Note
     D
  Compliance Certificate
     E
  Assignment and Assumption
     F
  Amended and Restated Guarantee Agreement
     G-1
  Opinion of Simpson, Thatcher & Bartlett LLP
     G-2
  Opinion of Joe Bean, Esq.

v



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of September 15, 2006, among PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and CITIBANK,
N.A., as Syndication Agent, AMENDS AND RESTATES IN FULL the Second Amended and
Restated Credit Agreement dated as of March 21, 2003, by and among the Borrower,
Fleet Securities, Inc., Wachovia Securities, Inc. and Lehman Brothers Inc., each
as arranger, Wachovia Bank, National Association and Lehman Commercial Paper
Inc., each as syndication agent, Morgan Stanley Senior Funding, Inc. and U.S.
Bank National Association, each as documentation agents and Fleet National Bank,
as administrative agent for the Agents and the lenders party thereto on the
Effective Date (the “Original Lenders”), as amended through the date hereof (the
“Existing Credit Agreement”).
     WHEREAS, the Original Lenders previously extended credit to the Borrower
under the Existing Credit Agreement;
     WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in full as set forth herein;
     WHEREAS, the Original Lenders are willing so to amend and restate the
Existing Credit Agreement and to continue to extend credit to the Borrower, upon
and subject to the terms and conditions set forth herein;
     WHEREAS, it is the intent of the Borrower, the Original Lenders, the
Lenders and the Agents that this Agreement amend and restate in its entirety the
Existing Credit Agreement and that, from and after the Effective Date, the
Existing Credit Agreement shall be of no force and effect except to evidence the
terms and conditions under which the Borrower heretofore has incurred
obligations and liabilities to the Original Lenders and the agents under the
Existing Credit Agreement (as evidenced by the Existing Credit Agreement and the
books and records of the agents thereunder); and
     WHEREAS, this Agreement is made in renewal, amendment, restatement and
modification of, but not in extinguishment of, the obligations under the
Existing Credit Agreement.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 



--------------------------------------------------------------------------------



 



     “Accounting Change” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.
     “A $” means the lawful currency of Australia.
     “Acquisition” means the proposed acquisition through a scheme of
arrangement to acquire all of the outstanding ordinary shares of Excel on the
Acquisition Effective Date and the payment of fees and expenses related thereto.
     “Acquisition Effective Date” means the date on which the Scheme is
implemented, currently expected to be on or before December 31, 2006, as such
date may be postponed by the parties to the Merger Agreement, and in no event no
later than January 31, 2007.
     “Additional Extensions of Credit” has the meaning to set forth in Section
10.01.
     “Adjustment Date” means the date of receipt by the Administrative Agent of
the financial statements for the most recently completed fiscal period furnished
pursuant to Section 6.01, and the compliance certificate with respect to such
financial statements furnished pursuant to Section 6.02. For purposes of
determining the Applicable Rate, the first Adjustment Date shall be the third
day following the date on which the financial statements for the fiscal year
ended December 31, 2006 furnished pursuant to Section 6.01 and the related
compliance certificate furnished pursuant to Section 6.02 are delivered to the
Administrative Agent.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Fee Letter” means the letter agreement, dated
September 15, 2006, between the Borrower and the Administrative Agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.

2



--------------------------------------------------------------------------------



 



     “Alternative Currency” means each of Euro, Sterling, A $ and each other
currency (other than Dollars) that is approved in accordance with Section 1.05.
     “Alternative Currency Equivalent” means, at any date, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars on such date.
     “Alternative Currency Sublimit” means an amount equal to 30% of the
aggregate Revolving Credit Commitments. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Applicable Percentage” means (a) in respect of the Term Loan Facility,
with respect to any Term Loan Lender at any time, the percentage (carried out to
the ninth decimal place) of the Term Loan Facility represented by the sum of
(i) such Term Loan Lender’s respective Term Loan Commitments and (ii) the
aggregate principal amount of such Term Loan Lender’s Term Loans (including
Delayed Draw Term Loans) then outstanding and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth below:

                                      Applicable Rate               Eurocurrency
                          Rate Loans and                   Consolidated    
Letters of     Base Rate     Commitment   Level   Leverage Ratio     Credit    
Loans     Fee  
I
    ≥ 3.25x       1.500 %     0.50 %     0.300 %
II
    ≥ 2.75x       1.250 %     0.25 %     0.250 %
III
    ≥ 2.25x       1.000 %     0.00 %     0.200 %
IV
    ≥ 1.50x       0.750 %     0.00 %     0.175 %
V
    ≥ 1.00x       0.625 %     0.00 %     0.150 %

3



--------------------------------------------------------------------------------



 



                                      Applicable Rate               Eurocurrency
                          Rate Loans and                   Consolidated    
Letters of     Base Rate     Commitment   Level   Leverage Ratio     Credit    
Loans     Fee  
VI
    < 1.00x       0.500 %     0.00 %     0.125 %

provided that, (a) the Applicable Rate will be determined as of the last day of
the immediately preceding fiscal quarter, provided that until the delivery of
the Borrower’s compliance certificate for the period ending December 31, 2006,
the pricing will be locked at Level III, (b) the Applicable Rate determined for
any Adjustment Date (including the first Adjustment Date) shall remain in effect
until a subsequent Adjustment Date for which the Consolidated Leverage Ratio
falls within a different level, and (c) if the financial statements and related
compliance certificate for any fiscal period are not delivered by the date due
pursuant to Sections 6.01 and 6.02, the Applicable Rate shall be (i) for the
first 35 days subsequent to such due date, the Applicable Rate in effect prior
to such due date and (ii) thereafter, those set forth in Level I, in either
case, until the date of delivery of such financial statements and compliance
certificate, after which the Applicable Rate shall be based on the Consolidated
Leverage Ratio set forth in such compliance certificate.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, and notified in advance to the Borrower to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Banc of America Securities LLC and Citigroup Global
Markets Inc., each in its capacity as joint lead arrangers and joint book
managers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).
     “Attributable Indebtedness” means, on any date, in respect of any Capital
Lease Obligations of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
     “Audited Financial Statements” means, as applicable, (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2005, and the

4



--------------------------------------------------------------------------------



 



related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto, and (ii) the audited consolidated
statement of financial position of Excel and its Subsidiaries for the fiscal
year ended June 30, 2005, and the related consolidated statements of financial
performance and cash flows for such fiscal year of Excel and its Subsidiaries,
including the notes thereto.
     “Availability Period” means (a) in respect of the Revolving Credit
Facility, the period from and including the Effective Date to the earliest of
(i) the Maturity Date, (ii) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02, and (b) in respect of
the Delayed Draw Term Loan, the period from and including the Effective Date to
the earliest of (i) Delayed Draw Term Loan Commitment Termination Date and
(ii) the date of termination of the commitments of the respective Term Loan
Lenders to make Term Loans pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Term Loan or a Revolving Credit Loan that bears
interest based on the Base Rate, as applicable. All Base Rate Loans shall be
denominated in Dollars.
     “BBA LIBOR Daily Floating Rate” means a daily fluctuating rate of interest
equal to the rate per annum (rounded upwards to the nearest 1/100 of one
percent) equal to BBA LIBOR, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Swing Line
Lender from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time, in the
Swing Line Lender’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate for that interest period will be
determined by such alternate method as reasonably selected by the Administrative
Agent. A “London Banking Day” is a day on which banks in London are open for
business and dealing in offshore dollars.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.

5



--------------------------------------------------------------------------------



 



     “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or
a Term Loan Borrowing, as the context may require.
     “Borrowing Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or (d) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Capital Lease Obligations” means of any Person as of the date of
determination, the aggregate liability of such Person under Financing Leases
reflected on a balance sheet of such Person under GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing, but
excluding any securities convertible into or exchangeable for shares of Capital
Stock.

6



--------------------------------------------------------------------------------



 



     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender.
     “Change of Control” means:
     (a) an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis;
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) a “Change of Control” as defined in the Senior Notes Indenture, as
amended, restated, modified, replaced, or refinanced from time to time.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means a Term Loan Commitment or a Revolving Credit Commitment,
as the context may require.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Cash Interest Charges” means, for any period, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) all interest expense and letter of

7



--------------------------------------------------------------------------------



 



credit fees and commissions of the Borrower and its Restricted Subsidiaries in
connection with borrowed money or other extensions of credit, in each case to
the extent treated as interest in accordance with GAAP and payable in cash,
provided that Consolidated Cash Interest Charges shall exclude prepayment
premiums and penalties in connection with the redemption of the Senior Notes.
     “Consolidated EBITDA” means, as of the last day of any period, Consolidated
Net Income for such period (excluding, without duplication, (a) Federal, state,
local and foreign income tax expense or benefit for such period, (b) noncash
compensation expenses related to common stock and other equity securities issued
to employees, (c) extraordinary or non-recurring gains and losses in accordance
with GAAP, (d) gains or losses on discontinued operations and (e) any FAS 144
writedowns, in each case for such period), plus (i) consolidated interest
expense, determined in accordance with GAAP, plus (ii) any minority interests
share of income and losses for such period, plus (iii) to the extent deducted in
computing such Consolidated Net Income, the sum of all income taxes,
depreciation, depletion and amortization of property, plant, equipment and
intangibles, plus (iv) any debt extinguishment costs, plus (v) non-cash charges
including non-cash charges due to cumulative effects of changes in accounting
principles, plus (vi) any amount of asset retirement obligations expense, plus
(vii) transaction costs, fees and expenses incurred during such period in
connection with the Acquisition or any other acquisition not prohibited
hereunder or any issuance of debt or equity securities by the Borrower or any of
its Restricted Subsidiaries, in each case for such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Restricted Subsidiaries on a consolidated basis, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all direct obligations arising under standby letters of
credit (other than with respect to mine reclamation and workers compensation and
other employee benefit liabilities) and similar instruments, (c) all obligations
in respect of the deferred purchase price of property or services (other than
(i) trade accounts payable in the ordinary course of business, (ii) obligations
under federal coal leases, and (iii) obligations under coal leases which may be
terminated at the discretion of the lessee), (d) Attributable Indebtedness in
respect of Capital Lease Obligations, (e) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of Persons other than the Borrower or any Subsidiary
(other than Guarantees of less than $25,000,000 individually and $75,000,000 in
the aggregate), and (f) amounts due under Permitted Securitization Programs
(whether or not on the balance sheet of the Borrower or its Restricted
Subsidiaries), excluding the Existing Securitization, provided that Consolidated
Funded Indebtedness shall exclude (i) up to $750,000,000 of junior subordinated
equity-linked securities issued in conjunction with the Acquisition, to the
extent such equity-linked securities have received 50% equity credit from
Moody’s and 50% “intermediate equity credit” from S&P (or the respective
equivalents thereto), and (ii) with respect to any other junior subordinated
equity-linked security, the percentage of equity credit received from each of
Moody’s and S&P (or if Moody’s and S&P provide different levels of equity
credit, the lesser percentage of equity credit received) for such additional
equity-linked security issuances, (iii) Non-Recourse Debt and (iv) the amount of
obligations under any Guarantee issued by the Borrower or any of its Restricted
Subsidiaries existing on the Effective Date.

8



--------------------------------------------------------------------------------



 



     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior consecutive fiscal quarters ending as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 6.01(a)
or (b), as applicable, to (b) Consolidated Cash Interest Charges for such
period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 6.01(a)
or (b), as applicable, to (b) Consolidated EBITDA for the period of the four
consecutive fiscal quarters ending as of the date of such financial statements.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries for that period, determined in accordance with
GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Converted Existing Term Loan” has the meaning set forth in
Section 2.01(a).
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line

9



--------------------------------------------------------------------------------



 



Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     “Delayed Draw Term Loan” means a Term Loan made by a Lender to the Borrower
after the Effective Date pursuant to Section 2.01(a). It is understood and
agreed that the Delayed Draw Term Loans shall be Term Loans for all purposes of
this Agreement, unless specifically indicated to the contrary.
     “Delayed Draw Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Delayed Draw Term Loan and “Delayed Draw Term Loan
Commitments” means such commitments of all Lenders in the aggregate, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Delayed Draw Term Loan Lender’s name on Schedule 2.01
under the caption “Delayed Draw Term Loan Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Delayed Draw Term Loan
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Delayed Draw Term Loan Commitments as of the Effective Date is $510,000,000.
     “Delayed Draw Term Loan Commitment Period” means the time period commencing
on the Effective Date through and including the Delayed Draw Term Loan
Commitment Termination Date.
     “Delayed Draw Term Loan Commitment Termination Date” means the earliest to
occur of (i) the date the Delayed Draw Term Loan Commitments are permanently
reduced to zero, or (ii) the Acquisition Effective Date.
     “Designated Letters of Credit” means letters of credit issued with respect
to mine reclamation, workers’ compensation and other employee benefit
liabilities.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States; provided, that in no event
shall a Domestic Subsidiary

10



--------------------------------------------------------------------------------



 



that is a Subsidiary of a Foreign Subsidiary be considered a “Domestic
Subsidiary” for purposes of the Loan Documents.
     “Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) except in the case of an assignee of any Loan held by either
Arranger or any of its Affiliates, the Administrative Agent, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and provided
further, however, unless an Event of Default has occurred and is continuing,
that an Eligible Assignee shall include only a Lender, an Affiliate of a Lender
or another Person, which, through its Lending Offices, is capable of lending to
the Borrower without the imposition of any additional Indemnified Taxes and
assignment to such Person would not, at the time of such assignment, result in
the Borrower becoming liable to pay any additional amount to such Person or any
Governmental Authority pursuant to Section 3.01 or Section 3.04.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including ambient air, surface, water, ground water, or land,
(b) human health as affected by Hazardous Substances, and (c) mining operations
and activities to the extent relating to environmental protection or
reclamation, including the Surface Mining Control and Reclamation Act, provided
that “Environmental Laws” do not include any laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

11



--------------------------------------------------------------------------------



 



     “Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the

12



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
     “Eurocurrency Rate Loan” means a Term Loan or a Revolving Credit Loan that
bears interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate Loans
may be denominated in Dollars or, solely with regards to Revolving Credit Loans,
in an Alternative Currency. All Revolving Credit Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excel” means Excel Coal Limited, an Australian company.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) branch profits taxes or
taxes imposed on or measured by its overall net income (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes), as a result of
a present or former connection between the Administrative Agent, such Lender or
such L/C Issuer (or such other recipient) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent, such Lender, or such L/C Issuer (or such other
recipient) having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any Note) and (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law after the date such Foreign
Lender becomes a party hereto) to comply with Section 3.01(e); except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of the designation of a new Lending Office (or assignment) to receive
additional amounts from Borrower with respect to such withholding tax pursuant
to Section 3.01(a).
     “Existing Credit Agreement” has the meaning set forth in the recitals to
this Agreement.
     “Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.01(d).
     “Existing Securitization” means the accounts receivable securitization
financing of P&L Receivables Company LLC, existing as of the Effective Date.
     “Existing Term Loan” has the meaning set forth in Section 2.01(a)
     “Facility” means the Revolving Credit Facility or the Term Loan Facility,
as the context may require.

13



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated August 3, 2006, among the
Borrower, the Administrative Agent and the Arrangers.
     “Financing Lease” means any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Subsidiary” means a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia and any Subsidiary thereof.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination; provided, that with
respect to any separate financial statements of Australian Subsidiaries of the
Borrower, “GAAP” shall mean generally accepted accounting principles in
Australia to the extent such principles are permitted to be applied in
accordance with generally accepted accounting principles in the United State of
America; and provided, further, that with respect to any separate financial
statements of Excel, “GAAP” shall mean generally accepted accounting principles
in Australia.
     “Governmental Authority” means the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive,

14



--------------------------------------------------------------------------------



 



legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Guarantee” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to the extent the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation in order to induce the creation of such obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, reimbursement obligations under letters of credit and any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance guarantees by any Loan Party of the obligations
(other than for the payment of borrowed money) of any other Loan Party and (iii)
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guarantor Subsidiary” means any Restricted Subsidiary that is a Domestic
Subsidiary; provided, that such term shall not include any Subsidiary not
wholly-owned, directly or indirectly, by the Borrower to the extent (but only so
long as) it is prohibited by the terms of any Contractual Obligation (including
pursuant to any Organization Documents of such Subsidiary) from guaranteeing the
Obligations or any other obligations or liabilities guaranteed pursuant to the
terms of the Subsidiary Guaranty (it being understood that, for purposes of this
definition, the terms of any Contractual Obligation shall be deemed to prohibit
such Guarantee if it would constitute a breach or default under or result in the
termination of or require the consent of any Person (other than the Borrower or
any of its Subsidiaries, or the Administrative Agent or the Lenders in their
respective capacities as such) under the security, agreement, instrument or
other undertaking giving rise to such Contractual Obligation); provided further,
that such Contractual Obligation is or was not created in contemplation of this
definition.

15



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.
     “Honor Date” shall have the meaning specified in Section 2.03(c)(i).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all obligations of such Person arising under bankers’ acceptances
issued for the account of such Person;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) Capital Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person.
     The amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of any Capital Lease Obligation as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.

16



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan or a BBA LIBOR Daily Floating Rate Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan and any BBA LIBOR Daily Floating Rate Loan, the last Business Day of
each March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or nine or twelve months thereafter if available to
all Lenders making such Eurocurrency Rate Loan, as selected by the Borrower in
its Borrowing Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash, cash equivalents or short-term marketable debt securities.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

17



--------------------------------------------------------------------------------



 



     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.
     “Joint Venture” means any Person (other than a Subsidiary) in which the
Borrower and its Subsidiaries collectively hold an ownership interest.
     “Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, and such other Lender or Lenders that agree to act as L/C
Issuer at the request of the Borrower, and any successor issuer of Letters of
Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

18



--------------------------------------------------------------------------------



 



     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is five days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, the Administrative Agent’s Fee Letter and the Subsidiary Guaranty.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).
     “Material Adverse Effect” means a material adverse effect upon (a) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Restricted Subsidiaries taken as a whole or (b) the
validity or enforceability of this or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.
     “Maturity Date” means September 15, 2011; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.
     “Merger Agreement” means that certain Merger Implementation Agreement, by
and between the Borrower and Excel, dated as of July 6, 2006.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Non-Recourse Debt” means Indebtedness (i) as to which neither the Borrower
nor any of its Restricted Subsidiaries (a) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a pledge of the equity

19



--------------------------------------------------------------------------------



 



interests of any Unrestricted Subsidiary, (b) is directly or indirectly liable
(as a guarantor or otherwise) other than by virtue of a pledge of the equity
interests of any Unrestricted Subsidiary, or (c) constitutes the lender; (ii) no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against any Unrestricted Subsidiary) would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
(other than the Obligations) of the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
(iii) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Borrower or any of its Restricted Subsidiaries
(other than the equity interests of any Unrestricted Subsidiary).
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “Obligations” means all advances to, and debts, liabilities and obligations
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Lenders” has the meaning set forth in the recitals to this
Agreement.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Term Loans and Revolving
Credit Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans and Revolving Credit Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any

20



--------------------------------------------------------------------------------



 



L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, or any successor thereto.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
     “Permitted Securitization Programs” means (a) the Existing Securitization
and (b) any receivables securitization program pursuant to which the Borrower or
any of its Subsidiaries sells accounts receivable and related receivables, so
long as any related Indebtedness incurred to finance the purchase of such
accounts receivable is not includible on the balance sheet of the Borrower or
any Subsidiary in accordance with GAAP and applicable regulations of the SEC;
provided, that the aggregate principle amount of all asset-backed securities
issued pursuant to such receivables securitization programs covered in (a) and
(b) above shall not exceed $325,000,000 at any time outstanding.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Prairie State Project” means that certain approximately 1,500 megawatt
capacity coal-fired electricity generation plant on a reclaimed mine site in
Washington County, Illinois.

21



--------------------------------------------------------------------------------



 



     “Production Payments” means with respect to any Person, all production
payment obligations and other similar obligations with respect to coal and other
natural resources of such Person that are recorded as a liability or deferred
revenue on the financial statements of such Person in accordance with GAAP.
     “Pro Forma Basis” means, for purposes of calculating the financial
covenants set forth in Section 7.11, that with respect to any acquisition or
disposition, such acquisition or disposition shall be deemed to have occurred as
of the first day of the most recent four fiscal quarter period preceding the
date of such acquisition or disposition for which the Borrower has delivered
financial statements pursuant to Section 6.01. In connection with the foregoing,
(a) with respect to any acquisition, income statement items attributable to the
Person or property or assets acquired of shall be included to the extent
relating to any period applicable in such calculations to the extent (i) such
items are not otherwise included in such income statement items for the Borrower
and its Restricted Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01, (ii) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (iii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person, property or assets acquired)
in connection with such acquisition and any Indebtedness of the Person, property
or assets acquired which is not retired in connection with such acquisition
(A) shall be deemed to have been incurred as of the first day of the most recent
four fiscal quarter period preceding the date for such acquisition and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the most recent four fiscal quarter period preceding the date of
such acquisition for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; and (b) with respect to any disposition, income
statement items attributable to the Person or property or assets being disposed
of shall be excluded to the extent relating to any period applicable in such
calculations in accordance with the foregoing principles applicable to
acquisitions, mutatis mutandis.
     “Refinancing Indebtedness” has the meaning set forth in Section 7.03(c).
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Replaced Term Loans” has the meaning set forth in Section 10.01.
     “Replacement Term Loans” has the meaning set forth in Section 10.01.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

22



--------------------------------------------------------------------------------



 



     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Borrowing
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments and Delayed Draw Term Loan Commitments;
provided that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
     “Requirement of Law” means as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Responsible Officer” means the chief executive officer, president or any
vice president of the Borrower or, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
     “Restricted Subsidiary” of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) each date on which a payment of a Loan denominated in an Alternative
Currency is made or required to be made hereunder and (iv) such additional dates
as

23



--------------------------------------------------------------------------------



 



the Administrative Agent shall determine or the Required Lenders shall require;
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) each date on which a reimbursement
payment in respect of any Letter of Credit denominated in an Alternative
Currency is made or required to be made hereunder, (v) each date on which the
Borrower is required to Cash Collateralize any L/C Obligations in respect of any
Letter of Credit denominated in an Alternative Currency and (vi) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Revolving Credit Commitments as of the Effective Date is
$1,800,000,000.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(b).
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

24



--------------------------------------------------------------------------------



 



     “Scheme” means the scheme of arrangement used to acquire all the
outstanding ordinary shares of Excel.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.
     “Senior Notes” means, collectively, (i) the $650,000,000 in aggregate
principal amount of the Borrower’s 6 7/8% Senior Notes, due 2013, and (ii) the
$250,000,000 in aggregate principal amount of the Borrower’s 5 7/8% Senior Notes
due in 2016.
     “Senior Notes Indenture” means, collectively, (i) the Indenture, dated as
of March 21, 2003, among the Borrower, the guarantors named therein and US Bank
National Association, as trustee, pursuant to which the 6 7/8% Senior Notes were
issued, and (ii) the Indenture, dated as of March 23, 2004, among the Borrower,
the guarantors named therein and US Bank National Association, as trustee,
pursuant to which the 5 7/8% Senior Notes were issued.
     “Similar Business” means coal production, coal mining, coal gasification,
coal liquifaction, other BTU conversions, coal brokering, coal transportation,
mine development, electricity generation, power/energy sales and other energy
related businesses, coal supply contract restructurings, ash disposal,
environmental remediation, coal and coal bed methane exploration, production,
marketing, transportation and distribution, real estate development and other
related businesses, and activities of the Borrower and its Subsidiaries as of
the date hereof and any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the applicable L/C Issuer, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.

25



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     “Subsidiary Guarantors” means, collectively, the subsidiaries of the
Borrower listed on Schedule 1.01(b).
     “Subsidiary Guaranty” means the certain Amended and Restated Guarantee made
by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit F.
     “Surety Bonds” means surety bonds obtained by the Borrower or any
Restricted Subsidiary in the ordinary course of business consistent with past
practice and the indemnification or reimbursement obligations of the Borrower or
such Restricted Subsidiary in connection therewith.
     “Swap Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any valid netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

26



--------------------------------------------------------------------------------



 



     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Tangible Assets” means at any date, with respect to any Person, (a) the
sum of all amounts that would, in accordance with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a consolidated balance sheet
of such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan” means an advance made by any Term Loan Lender under the Term
Loan Facility, including a Delayed Draw Term Loan.
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans of the same Type, including Delayed Draw Term Loans, and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Term Loan Lenders pursuant to Section 2.01(a).
     “Term Loan Commitment” means, as to each Term Loan Lender, its obligation
to make Term Loans, including Delayed Draw Term Loans, to the Borrower pursuant
to Section 2.01(a) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Term Loan Lender’s name on
Schedule 2.01 under the caption “Term Loan Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Term Loan Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. The aggregate amount of Term Loan Commitments
as of the Effective Date is $950,000,000.
     “Term Loan Facility” means, at any time, (a) at any time during the
Availability Period in respect of such Facility, the sum of (i) the aggregate
amount of the Term Loan Commitments at such time, including Delayed Draw Term
Loan Commitments and (ii) the aggregate principal amount of the Term Loans of
all Term Loan Lenders outstanding at such time, including Delayed Draw Term
Loans and (b) thereafter, the aggregate principal amount of the Term Loans of
all Term Loan Lenders outstanding at such time, including Delayed Draw Term
Loans.

27



--------------------------------------------------------------------------------



 



     “Term Loan Lender” means (a) at any time on or prior to the Effective Date,
any Lender that has a Term Loan Commitment at such time and (b) at any time
after the Effective Date, any Lender that holds Term Loans at such time.
     “Term Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C-1.
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “Total Term Loan Outstandings” means the aggregate Outstanding Amount of
all Term Loans, including Delayed Draw Term Loans.
     “TXU Europe” means TXU Europe Limited, a Company organized under the laws
of the England and Wales.
     “Type” means, with respect to a Term Loan or a Revolving Credit Loan, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.
     “UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be amended from time to time.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower that the
Borrower notifies the Administrative Agent in writing is an “Unrestricted
Subsidiary”, including, as of the Effective Date, those entities listed on
Schedule 1.01(c) hereto, but only to the extent that such Subsidiary (a) has no
Indebtedness other than Non-Recourse Debt; (b) is not a party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the Borrower except as expressly permitted by Section 7.06; (c) is
a Person with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional equity interests in such Person, except with respect to Investments
permitted under Section 7.02 or (y) to maintain or preserve such Person’s
financial condition (except with respect to performance guarantees not
prohibited hereunder) or

28



--------------------------------------------------------------------------------



 



to cause such Person to achieve any specified levels of operating results; and
(d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries. If, at any time, any Unrestricted Subsidiary would fail to meet
the foregoing requirements as an Unrestricted Subsidiary (or is redesignated by
the Borrower as a Restricted Subsidiary), it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement, any Indebtedness of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and any Investments in such Subsidiary shall be deemed
to be Investments in a Restricted Subsidiary of the Borrower as of such date
(and, if such Indebtedness or Investments are not permitted to be incurred
hereunder the Borrower shall be in default under this Agreement). At the time of
any designation by the Borrower of any Restricted Subsidiary as an Unrestricted
Subsidiary, such designation shall be deemed (A) an Investment in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the net worth of
such designated Restricted Subsidiary immediately prior to such designation
(such net worth to be calculated without regard to any Guarantee Obligation
incurred by such designated Restricted Subsidiary with respect to the
Obligations) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary immediately prior to such designation, all calculated, except as set
forth in the parenthetical to clause (i), on a consolidated basis in accordance
with GAAP and (B) a Disposition which must comply with the provisions of
Section 7.05.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

29



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03. Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change as if such Accounting Change has not been made
(subject to the approval of the Required Lenders); provided that, until so
amended, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred.
     (c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that all calculations of the Consolidated Interest
Coverage Ratio and the Consolidated Leverage Ratio for purposes of determining
compliance with Section 7.11(a) and (b) shall be made on a Pro Forma Basis
(i) with respect to any acquisition by the Borrower or its Restricted
Subsidiaries of any Person, property or assets, if the Consolidated EBITDA for
the acquired Person or business for the most recent four fiscal quarter period
for which financial statements are available is equal to or greater than 5% of
the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period or if such acquired business is Excel and (ii) with respect to any
disposition by the Borrower or its Restricted Subsidiaries of any Person,
property or assets, if the Consolidated EBITDA for the Person or business being
disposed of for the most recent four fiscal quarter period for which financial
statements are available was equal to or exceeded 5% of the Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for such period.
     1.04. Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to

30



--------------------------------------------------------------------------------



 



occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.
     1.05. Additional Alternative Currencies.
     (a) The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., eight
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
     (c) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the

31



--------------------------------------------------------------------------------



 



issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
     (d) Notwithstanding the foregoing, all Loans the proceeds of which are used
to finance the Acquisition may only be denominated in Dollars.
     1.06. Change of Currency.
     (a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

32



--------------------------------------------------------------------------------



 



     1.09. Interrelationship with Existing Credit Agreement. As stated in the
preamble hereof, this Credit Agreement is intended to amend and restate the
provisions of the Existing Credit Agreement and, notwithstanding any
substitution of Notes as of the Effective Date, except as expressly modified
herein, (a) all of the terms and provisions of the Existing Credit Agreement
shall continue to apply for the period prior to the Effective Date, including
any determinations of payment dates, interest rates, Events of Default or any
amount that may be payable to the Agents (as defined in the Existing Credit
Agreement) or the Original Lenders (or their assignees or replacements
hereunder), and (b) the Obligations (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement shall continue to be paid or
prepaid on or prior to the Effective Date, and shall from and after the
Effective Date continue to be owing and be subject to the terms of this Credit
Agreement. All references in the Notes and the other Credit Documents to (i) the
Existing Credit Agreement or the “Credit Agreement” shall be deemed to include
references to this Credit Agreement and (ii) the “Lenders” or a “Lender” or to
the “Agents” or any Agent shall mean such terms as defined in this Credit
Agreement. As of the Effective Date all of the covenants set forth in the
Existing Credit Agreement are of no further force and effect, it being
understood that all obligations of the Borrower with respect to the Obligations
(as defined in the Existing Credit Agreement) shall be governed by this Credit
Agreement from and after the Effective Date.
          1.10. Confirmation of Existing Obligations. The Borrower hereby
(i) confirms and agrees that it is truly and justly indebted to the Lenders (as
assignees of the Original Lenders) in the aggregate amount of the Obligations
(as defined in the Existing Credit Agreement) outstanding immediately prior to
the Effective Date, including, without limitation, all accrued and unpaid
interest, fees and expenses that are due and owing in respect thereto,
(ii) reaffirms and admits the validity and enforceability of this Agreement and
the other Loan Documents and all of its obligations thereunder and (iii) agrees
and admits that, as of the date hereof, it has no defenses to, or offsets or
counterclaim against, any of its obligations to the Agents or any Lender under
the Loan Documents of any kind whatsoever.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01. The Loans.
     (a) Subject to the terms and conditions set forth herein, (i) each Term
Loan Lender severally agrees to make a loan (a “Term Loan”) to the Borrower (or,
pursuant to the immediately succeeding sentence, agrees to convert all or a
portion of such Lender’s term loans held under the Existing Credit Agreement (an
“Existing Term Loan”) into a Term Loan hereunder) in Dollars, on the Effective
Date in an aggregate principal amount not to exceed such Term Loan Lender’s
Applicable Percentage of the Term Loan Facility (excluding the Delayed Draw Term
Loan Commitments), and (ii) each Lender holding a Delayed Draw Term Loan
Commitment severally agrees to make, in Dollars during the Delayed Draw Term
Loan Commitment Period, a delayed draw term loan which shall be a Term Loan
hereunder (a “Delayed Draw Term Loan”) to the Borrower in an aggregate principal
amount not to exceed such Term Loan Lender’s Applicable Percentage of the
Delayed Draw Term Loan Commitment; provided, however, that after giving effect
to any Term Loan Borrowing, (i) the Total Term Loan Outstandings shall not
exceed the Term Loan Facility and (ii) the aggregate Outstanding Amount

33



--------------------------------------------------------------------------------



 



of the Terms Loans of any Lender shall not exceed such Lender’s Term Loan
Commitment. In connection with the making of Term Loans on the Effective Date
pursuant to the immediately preceding sentence, any Lender that is a lender
under the Existing Credit Agreement shall make all or any portion of such
Lender’s Term Loan by converting all of the outstanding principal amount of any
Existing Term Loan held by such Lender into a Term Loan in a principal amount
equal to the aggregate principal amount of the Existing Term Loans so converted
(each such Existing Term Loan, a “Converted Existing Term Loan”). On the
Effective Date, the Converted Existing Term Loans shall be converted for all
purposes of this Agreement into Term Loans, and the Administrative Agent shall
record in the Register the aggregate amounts of Converted Existing Term Loans
into Term Loans. Each Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Term Loan Lenders in accordance with their respective
Applicable Percentage of the Term Loan Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Delayed
Draw Term Loan Commitments not drawn on or prior to the Delayed Draw Term Loan
Commitment Termination Date (or, if earlier, the Acquisition Effective Date),
shall expire immediately after such date. Term Loan Commitments (other than
Delayed Draw Term Loan Commitments) not drawn on the Effective Date shall expire
immediately after such date.
     (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower (or, pursuant to the
immediately succeeding sentence, agrees to convert all or a portion of such
Lender’s revolving credit loans held under the Existing Credit Agreement (an
“Existing Revolving Credit Loan”) into a Revolving Credit Loan hereunder) in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate principal amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (iii) the
aggregate Outstanding Amounts of all Revolving Credit Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. On
the Effective Date, any Lender that is a lender under the Existing Credit
Agreement shall make a Revolving Credit Loan to the Borrower by converting all
of the outstanding principal amount of any Existing Revolving Credit Loan held
by such Lender into a Revolving Credit Loan in a principal amount equal to the
aggregate principal amount of the Existing Revolving Credit Loans so converted
(each such Existing Term Loan, a “Converted Existing Revolving Credit Loan”). On
the Effective Date, the Converted Existing Revolving Credit Loans shall be
converted for all purposes of this Agreement into Revolving Credit Loans, and
the Administrative Agent shall record in the Register the aggregate amounts of
Converted Existing Revolving Credit Loans into Revolving Credit Loans. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).

34



--------------------------------------------------------------------------------



 



Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
     2.02. Borrowings, Conversions and Continuations of the Loans.
     (a) Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans, of any
conversion of Eurocurrency Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three, or six months or, to the extent available to all Lenders making such
Eurocurrency Rate Loans, nine or twelve months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Borrowing Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Loan
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) the currency of the Loans to be borrowed. If the Borrower
fails to specify a currency in a Borrowing Notice requesting a Borrowing, then
the Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of Loan in a Borrowing Notice for Dollar Loans or if the Borrower
fails to give a timely notice requesting a conversion or continuation of Dollar
Loans, then the applicable

35



--------------------------------------------------------------------------------



 



Term Loans or Revolving Credit Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Borrowing Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Term Loan Borrowing or a Revolving
Credit Borrowing, each applicable Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Borrowing
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.03
(and, if such Borrowing is the initial Credit Extension, Section 4.01), or, in
the case of Loans the proceeds of which are to be used to finance the
Acquisition, upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Borrowing Notice with respect to a Revolving Credit Borrowing denominated
in Dollars is given by the Borrower, there are L/C Advances outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any Unreimbursed Amounts in respect thereof, and second,
shall be made available to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) if the Required Lenders or the
Administrative Agent so notify the Borrower.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the

36



--------------------------------------------------------------------------------



 



Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than twenty (20) Interest Periods in effect hereunder.
     2.03. Letters of Credit.
     (a) The Letter of Credit Commitment. (i) Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Effective
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or any Subsidiary, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any Subsidiary and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Credit Commitment. Each request by the
Borrower or any Subsidiary for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Effective Date shall be subject to and governed by the terms and conditions
hereof.
          (ii) No L/C Issuer shall issue any Letter of Credit if:
               (A) subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or
               (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date;
          (iii) No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

37



--------------------------------------------------------------------------------



 



               (A) any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;
               (B) the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer;
               (C) except as otherwise agreed by the Administrative Agent and
the L/C Issuer, such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;
               (D) the L/C Issuer does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;
               (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
               (F) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or a default of
any Lender’s obligations to fund under Section 2.03(c) exists or any Lender is
at such time a Defaulting Lender hereunder, unless the L/C Issuer has entered
into satisfactory arrangements with the Borrower or such Lender to eliminate the
L/C Issuer’s risk with respect to such Lender.
          (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would not have any obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
          (vi) The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

38



--------------------------------------------------------------------------------



 



     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time

39



--------------------------------------------------------------------------------



 



such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the applicable L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
from the Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, and in each such
case directing the applicable L/C Issuer not to permit such extension.
          (iv) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable L/C Issuer to decline to reinstate all
or any portion of the stated amount thereof after a drawing thereunder by giving
notice of such non-reinstatement within a specified number of days after such
drawing (the “Non-Reinstatement Deadline”), the applicable L/C Issuer shall not
permit such reinstatement if it has received a notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the applicable L/C Issuer not to
permit such reinstatement.
          (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that reimbursement in Dollars is preferred and the
Borrower does not make payment in the applicable Alternative Currency on the
Honor Date, in which case the Borrower

40



--------------------------------------------------------------------------------



 



shall reimburse the L/C Issuer in Dollars, or (B) otherwise, the Borrower shall
have notified the L/C Issuer promptly following receipt of the notice of drawing
that the Borrower will reimburse the L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the L/C Issuer shall notify the Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. The Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency on the date on which the Borrower receives notice of any
payment by the L/C Issuer under a Letter of Credit, provided that the Borrower
receives notice by 1:00 p.m., New York City time for payments in Dollars or by
the Applicable Time for payments in Alternative Currencies, or on the next
Business Day if notice is not received by such time (each such date, an “Honor
Date”). If the Borrower fails to so reimburse the L/C Issuer by the time set
forth in the preceding sentence, the applicable L/C Issuer shall promptly notify
the Administrative Agent of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”). The Administrative Agent shall promptly notify each
Revolving Credit Lender thereof and of the amount of such Revolving Credit
Lender’s Applicable Percentage thereof. Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
          (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at (A) the rate applicable to Base Rate Loans from the
Honor Date to the date reimbursement is required pursuant to Section 2.03(c)(i)
and (B) thereafter, the Default Rate. Each Revolving Credit Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
          (iv) Until each Revolving Credit Lender funds its L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

41



--------------------------------------------------------------------------------



 



          (v) Each Revolving Credit Lender’s obligation to make L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.03 (other than delivery by the Borrower of a
Borrowing Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
     (d) Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

42



--------------------------------------------------------------------------------



 



     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable under all
circumstances, including the following:
          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
          (ii) the existence of any claim, counterclaim, setoff or defense to
payment that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any Lender, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit, except to the
extent caused by the L/C Issuer’s gross negligence or willful misconduct;
          (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as the L/C Issuer shall have determined
in the absence of gross negligence or willful misconduct, in good faith and in
accordance with the standard of care specified in the Uniform Commercial Code of
the State of New York, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with such Letter of Credit;
          (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
          (vi) any other action taken or omitted to be taken by the L/C Issuer
under or in connection with any Letter of Credit or the related drafts or
documents, whether or not similar to any of the foregoing, if done in the
absence of gross negligence or willful misconduct, in good faith and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter

43



--------------------------------------------------------------------------------



 



of Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Notwithstanding anything to the
contrary herein, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary or
transferee of a sight draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Upon the request of the Administrative Agent, if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.
          (ii) Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit and the rules of the UCP shall
apply to each commercial Letter of Credit.

44



--------------------------------------------------------------------------------



 



     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Eurocurrency Rate Loans
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate of
0.125% per annum on the face amount drawn under each Letter of Credit, computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the first Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
     2.04. Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section

45



--------------------------------------------------------------------------------



 



2.04, to make loans in Dollars (each such loan, a “Swing Line Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate principal amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Revolving Credit Commitment, and provided further that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a BBA LIBOR Daily Floating Rate Loan. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Percentage
times the amount of such Swing Line Loan. All Swing Line Loans outstanding on
the Effective Date under the Existing Credit Agreement shall be deemed to have
been made pursuant to this Agreement, and from and after the Effective Date
shall be subject to and governed by the terms and conditions hereof.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in Same Day Funds.

46



--------------------------------------------------------------------------------



 



     (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time
in its sole and absolute discretion may, and in any event on the 10th Business
Day after any such Swing Line Loan is made, shall request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding or, in the case of any request given with respect to
Swing Line Loans which have been outstanding for 10 Business Days, the amount of
such outstanding Swing Line Loans; provided that such Loans may, and upon the
Borrower’s request shall, be made as Eurocurrency Rate Loans if a Eurocurrency
Rate Loan could otherwise be made pursuant to Section 2.02. Such request shall
be made in writing (which written request shall be deemed to be a Borrowing
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans or Eurocurrency Loans, but subject to the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.03. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Borrowing Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Borrowing Notice, whereupon, subject
to Section 2.04(c)(ii), each Swing Line Lender that so makes funds available
shall be deemed to have made a Base Rate Loan (or Eurocurrency Rate Loan, if
applicable) to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
          (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
          (iv) Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason

47



--------------------------------------------------------------------------------



 



whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
     (d) Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05. Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans, and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of the Dollar Equivalent of $5,000,000 or
a whole multiple of the Dollar Equivalent of $1,000,000 in excess thereof; and
(iv) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, the
entire amount thereof then outstanding. Each such notice shall specify the date
and amount of such

48



--------------------------------------------------------------------------------



 



prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the scheduled repayment of installments thereof as the Borrower
shall direct, and each prepayment of Loans shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of the Dollar Equivalent of
$100,000. Each such notice shall specify the date and amount of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
     (c) If the Administrative Agent notifies the Borrower at any time that the
Dollar Equivalent of the Total Outstandings at such time exceed an amount equal
to 105% of the Aggregate Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall prepay Loans and/or the
Borrower shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Commitments then in effect; provided,
however, that, subject to the provisions of Section 2.03(g)(ii), the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the incremental effects of further exchange rate fluctuations.
     (d) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.
     2.06. Termination or Reduction of Commitments.
     (a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Delayed Draw Term Loan Commitments, Revolving Credit Commitments,
or the Swing Line Sublimit, or from time to time permanently reduce the Delayed
Draw Term Loan Commitments,

49



--------------------------------------------------------------------------------



 



Revolving Credit Commitments, or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Alternative Currency Sublimit unless
otherwise specified by the Borrower. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
     (b) Mandatory. (i) The aggregate Term Loan Commitments shall be
automatically and permanently reduced to zero on the last day of the
Availability Period for the Term Loan Facility.
          (ii) If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Swing Line Sublimit, as
the case may be, shall be automatically reduced by the amount of such excess.
     (c) Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Alternative Currency Sublimit, the Swing Line Sublimit, the
Revolving Credit Commitment or Delayed Draw Term Loan Commitment under this
Section 2.06. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
          (ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Loan
Commitments under this Section 2.06. Upon any reduction of the unused portion of
the aggregate Term Loan Commitments, the Term Loan Commitment of each Term Loan
Lender shall be reduced by such Lender’s ratable portion of such reduction
amount. All fees in respect of the Term Loan Facility accrued until the
effective date of any termination of the Term Loan Facility shall be paid on the
effective date of such termination.
     2.07. Repayment of Loans.
     (a) Term Loans. The Borrower shall repay to the Term Loan Lenders the
aggregate principal amount of all Term Loans (including Delayed Draw Term Loans)
outstanding on the

50



--------------------------------------------------------------------------------



 



following dates (or, if any such date is not a Business Day, the immediately
preceding Business Day) and in an amount equivalent to the percentage set forth
opposite such date of the Total Term Loan Outstandings on the Effective Date
(after giving effect to any Borrowing of the Term Loans on such date); provided
that, after the Borrowing of any Delayed Draw Term Loan, each such percentage
shall be of the Total Term Loan Outstandings on the date of such Borrowing:

          Date   Amount
March 31, 2007
    1.25 %
June 30, 2007
    1.25 %
September 30, 2007
    1.25 %
December 31, 2007
    1.25 %
March 31, 2008
    1.25 %
June 30, 2008
    1.25 %
September 30, 2008
    1.25 %
December 31, 2008
    1.25 %
March 31, 2009
    1.25 %
June 30, 2009
    1.25 %
September 30, 2009
    1.25 %
December 31, 2009
    1.25 %
March 31, 2010
    1.25 %
June 30, 2010
    1.25 %
September 30, 2010
    1.25 %
December 31, 2010
    1.25 %
March 31, 2011
    1.25 %
June 30, 2011
    1.25 %
Maturity Date
    77.5 %

     provided, however, that the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans (including
Delayed Draw Term Loans) outstanding on such date.
     (b) Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

51



--------------------------------------------------------------------------------



 



     (c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.
     2.08. Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the BBA LIBOR Daily Floating Rate plus the Applicable
Rate.
     (b) (i) If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
          (ii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided, that all unpaid interest through the Effective Date
on Converted Existing Term Loans and Converted Existing Revolving Loans shall be
deemed to mature and be due on the Effective Date. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.
     2.09. Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Delayed Draw Ticking Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender holding a Delayed Draw Term Loan Commitment
in accordance with its Applicable Percentage, a ticking fee in Dollars equal to
0.125% per annum times the actual daily amount of the unutilized Delayed Draw
Term Loan Commitments. The ticking fee shall accrue at all times during the
Availability Period of the Delayed Draw Term Loan Commitments, including at any
time during which one or more of the conditions in Article IV is

52



--------------------------------------------------------------------------------



 



not met, and shall be due and payable on October 15, 2006, and each 30-day
anniversary thereafter, and on the Acquisition Effective Date (and, if
applicable, thereafter on demand).
     (b) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the aggregate Revolving Credit Commitments of all Revolving
Credit Lenders exceed the sum of (i) the Outstanding Amount of Revolving Credit
Loans (excluding any Outstanding Amount of Swing Line Loans) and (ii) the
Outstanding Amount of L/C Obligations, determined as of the last day of the
immediately preceding fiscal quarter. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effective Date,
and on the Maturity Date.
     (c) Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter and the Administrative
Agent’s Fee Letter, as applicable. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     2.11. Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach

53



--------------------------------------------------------------------------------



 



schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12. Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share

54



--------------------------------------------------------------------------------



 



available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to Base Rate Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Term Loan or Revolving Credit Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible

55



--------------------------------------------------------------------------------



 



for the failure of any other Lender to so make its Term Loan or Revolving Credit
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13. Pro Rata; Sharing of Payments by Lenders. Each payment (including
each prepayment) by the Borrower on account of principal of and interest on any
Term Loans shall be allocated by the Administrative Agent pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
respective Lenders. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (b) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans or Revolving Credit Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on behalf of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without

56



--------------------------------------------------------------------------------



 



reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if the Borrower shall be required by applicable law to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (after
payment of all Indemnified Taxes) the Administrative Agent, Lender or L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties and interest arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
          Each Lender that is a “U.S. Person” as defined in section 7701(a)(30)
of the Code that has not otherwise established to the reasonable satisfaction of
the Borrower and Administrative Agent (or, in the case of a Participant
purchasing its participation from a Foreign Lender, to the Lender from which the
related participation shall have been purchased) that it is an exempt recipient
(as defined in section 6049(b)(4) of the Code and the regulations thereunder)

57



--------------------------------------------------------------------------------



 



shall deliver to the Borrower and Administrative Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter as prescribed by applicable law or upon the reasonable request
of the Borrower or Administrative Agent), two duly completed and executed copies
of Internal Revenue Service Form W-9.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), two copies of whichever of the following is applicable or any subsequent
version thereof or successor thereto:
          (i) duly completed and executed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
          (ii) duly completed and executed copies of Internal Revenue Service
Form W-8ECI relating to all payments to be received by such Foreign Lender
hereunder or under any other Loan Document,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed and executed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.
     In the event that, pursuant to Section 10.06(d), a Participant is claiming
the benefits of this Section 3.01, such Participant shall provide the forms
required above to the Lender from which the related participation was purchased,
and if such Lender is a Foreign Lender, such Lender shall, promptly upon receipt
thereof (but in no event later than the next scheduled payment under this
Agreement) (i) forward such documentation to the Borrower and the Administrative
Agent, together with two duly completed and executed copies of Internal Revenue
Service Form W-8IMY, or (ii) provide the Borrower and the Administrative Agent
with two duly completed and executed copies of Internal Revenue Service Form
W-8IMY certifying that such Lender is a “qualified intermediary.”
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Effective Date, and in a
timely fashion thereafter (including upon the expiration or obsolescence of any
such

58



--------------------------------------------------------------------------------



 



forms or documents and promptly after the occurrence of any event requiring a
change from the most recent forms previously delivered), such other documents
and forms as would reduce or avoid any Indemnified Taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it (including the re-designation
of its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer receives a refund with respect to Indemnified Taxes or Other
Taxes paid by the Borrower, which in the sole discretion and good faith judgment
of such Administrative Agent, Lender or L/C Issuer is allocable to such payment,
it shall promptly pay such refund to the extent allocable to payment of
Indemnified Taxes or Other Taxes to the Borrower, net of all out-of-pocket
expenses of such Administrative Agent, Lender or L/C Issuer incurred in
obtaining such refund; provided, however, that the Borrower agrees to promptly
return such amount, net of any incremental additional costs, to the applicable
Administrative Agent, Lender or L/C Issuer, as the case may be, if it receives
notice from the applicable Administrative Agent, Lender or L/C Issuer that such
Administrative Agent, Lender or L/C Issuer is required to repay such refund.
This subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
     3.02. Illegality. If any Lender determines that as a result of any Change
in Law it becomes unlawful, or that any Governmental Authority asserts that it
is unlawful, for any Lender or its applicable Lending Office to make, maintain
or fund Eurocurrency Rate Loans (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loan to Eurocurrency
Rate Loans, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.
     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or

59



--------------------------------------------------------------------------------



 



continuation thereof that (a) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency), or (b) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
     3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate contemplated by Section 3.04(e) and (B) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;
          (ii) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered;
provided that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different Eurocurrency lending office if the making of such
designation would allow the Lender or its Eurocurrency lending office to
continue to perform its obligation to make Eurocurrency Loans or to continue to
fund or maintain Eurocurrency Loans and avoid the need for, or reduce the amount
of, such increased cost.

60



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or
the L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding Borrower
with respect to capital adequacy), then from time to time, after submission to
the Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding Borrower for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the basis therefor and showing
the calculation thereof in reasonable detail, and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be

61



--------------------------------------------------------------------------------



 



conclusive absent manifest error), which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof in reasonable
detail. If a Lender fails to give notice 10 Business Days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable within 30 days from receipt of such notice.
     (f) Certain Rules Relating to the Payment of Additional Amounts. (i) If any
Lender requests compensation pursuant to this Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, such Lender shall either
(A) forego payment of such additional amount from the Borrower or (B) reasonably
afford the Borrower the opportunity to contest, and reasonably cooperate with
the Borrower in contesting, the imposition of any Indemnified Taxes or Other
Taxes or other amounts giving rise to such payment; provided that the Borrower
shall reimburse such Lender for its reasonable out-of-pocket costs, including
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the Borrower in contesting the imposition of such Indemnified Taxes or
Other Taxes or other amounts.
     3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
     (c) any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by

62



--------------------------------------------------------------------------------



 



a matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
     3.06. Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 10.13.
     3.07. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT
     4.01. Effective Date. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a duly authorized officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent:
          (i) executed counterparts of this Agreement and the Subsidiary
Guaranty;
          (ii) Notes executed by the Borrower in favor of each Lender requesting
Notes;
          (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer of a Loan Party executing the
Loan Documents to which such Loan Party is a party;

63



--------------------------------------------------------------------------------



 



          (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
          (v) the executed opinion of Simpson Thacher & Bartlett LLP, counsel to
the Borrower and special New York counsel to the other Loan Parties, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit G-1;
          (vi) the executed opinion of Joe Bean, Esq., special Missouri counsel
to the Borrower and in-house counsel to the other Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in
Exhibit G-2;
          (vii) a certificate of a Responsible Officer either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
          (viii) (A) for the Borrower and its Subsidiaries, Audited Financial
Statements and unaudited quarterly statements for each fiscal quarter of 2006
ended at least 45 days prior to the Effective Date, and (B) for Excel and its
Subsidiaries, Audited Financial Statements, audited statements for the period
ended December 31, 2005, unaudited (or, if available, audited) statements for
fiscal year 2006, and financial projections through the year 2010;
          (ix) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Section 4.03(a) and (b) have
been satisfied, and (B) that there has not occurred since December 31, 2005, a
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole; and
          (x) such other assurances, certificates and documents as the
Administrative Agent reasonably may require.
     (b) The Administrative Agent shall have received satisfactory evidence that
all amounts payable in respect of the Existing Term Loans outstanding on the
Effective Date (including all accrued and unpaid interest, fees, expenses,
breakage fees and related costs and expenses payable under the Existing Credit
Agreement in respect of the period prior to the Effective Date) and not
converted into Term Loans in accordance with Section 2.01(a) shall have been
paid in full.
     (c) The Administrative Agent shall have received satisfactory evidence that
all amounts payable in respect of the Existing Revolving Credit Loans
outstanding on the Effective Date (including all accrued and unpaid interest,
fees, expenses, breakage fees and related costs and expenses payable under the
Existing Credit Agreement in respect of the period prior to the

64



--------------------------------------------------------------------------------



 



Effective Date) and not converted into Revolving Credit Loans in accordance with
Section 2.01(b) shall have been paid in full.
     (d) Any fees required to be paid on or before the Effective Date to the
Administrative Agent, the Arrangers or the Lenders shall have been paid and the
Administrative Agent shall have received an executed original of the
Administrative Agent’s Fee Letter.
     (e) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to the Effective Date, plus such additional
amounts of such reasonable fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     (f) The Effective Date shall have occurred on or before September 30, 2006.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto
     4.02. Conditions to Credit Extensions to Finance the Acquisition. The
obligation of each Lender to honor any Request for Credit Extension with respect
to the Delayed Draw Term Loan or with respect to the Revolving Credit Facility,
the proceeds of which will be used to finance the Acquisition is subject to the
Effective Date having occurred and the following conditions precedent, which
shall be conclusively tested no later than 8:00 a.m., Sydney time, on the Second
Court Date (as defined in the Merger Agreement) for the Scheme (other than
conditions which require court approval for the Scheme and assuming the
effectiveness of the Scheme substantially contemporaneously with such Second
Court Date):
     (a) There shall not have occurred either (1) one or more changes, events,
occurrences or matters which has had or is likely to have the effect of a
diminution in the (i) consolidated net assets of Excel and all its Subsidiaries,
taken as a whole (calculated on the basis of the International Financial
Reporting Standards as adopted in Australia (“AIFRS”)), of at least
A$50,000,000, or (ii) consolidated annual net profit after tax (calculated on
the basis of AIFRS), in any financial year after the one ending June 30, 2006 of
Excel and all its Subsidiaries, taken as a whole, of at least A$12,500,000, in
each case, other than as a result of consequence of changes in coal prices or
currency exchange rate changes or (2) an event takes place or is reasonably
likely to take place which would prevent Excel from operating its existing
mines, completing its development activities or entering into arrangements in
relation to the Wambo Underground, Wilpinjong or Millenium projects (as defined
in the Merger Agreement) in the manner currently contemplated by Excel and such
event is sufficiently adverse to the financial position, profitability or
prospects of Excel so as to affect the commercial viability of the Acquisition
for the Borrower in a material respect, having regard to the consideration to be
paid in the Scheme;

65



--------------------------------------------------------------------------------



 



     (b) The Scheme shall be effective, or substantially simultaneously with the
Borrowing under the Delayed Draw Term Loan and any Borrowing under the Revolving
Credit Facility to fund the Acquisition, shall become effective (and,
accordingly, the Acquisition will be required to be promptly consummated
following the Borrowing under the Delayed Draw Term Loan and any Borrowing under
the Revolving Credit Facility to fund the Acquisition in accordance with
applicable law), and no provision of the Merger Agreement shall have been
waived, amended, supplemented or otherwise modified in a manner material and
adverse to the Lenders without the consent of the Arrangers;
     (c) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof, by reason of (i) any
breach of any representation or warranty which also constitutes a breach of a
representation and warranty in the Merger Agreement that is material to the
interests of the Lenders and would result in the Borrower’s (or an applicable
affiliate thereof) having a right to terminate its obligations thereunder or
(ii) any breach of the representations and warranties contained in
Section 5.01(a)(i) and (b)(ii), 5.02(a), 5.04 or 5.14 (it being understood that
the funding of the Delayed Draw Term Loan and any Borrowing of Revolving Credit
Loans to fund the Acquisition shall not constitute a waiver by the Lenders of
any default or event of default that may exist under this Agreement at the time
of such funding); and
     (d) The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
     4.03. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than any Request for Credit
Extension with respect to Loans the proceeds of which will be used solely to
finance the Acquisition, a Borrowing Notice requesting only a conversion of Term
Loans or Revolving Credit Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.03, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

66



--------------------------------------------------------------------------------



 



     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any Change in Law which in the
reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would prohibit such Credit Extension to be denominated in the relevant
Alternative Currency.
     Each Request for Credit Extension (other than any Request for Credit
Extension with respect to Loans the proceeds of which will be used solely to
finance the Acquisition, a Borrowing Notice requesting only a conversion of Term
Loans or Revolving Credit Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.03(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01. Existence, Qualification and Power. Each Loan Party (a) (i) is duly
organized or formed and validly existing and (ii) in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is
licensed, and the Borrower is in good standing, under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a)(ii), (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.
     5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien (except for any Liens
that may arise under the Loan Documents) under, or require any payment to be
made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law, except in each case referred to in clause (b)(ii) or
(b)(iii) to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.03. Governmental Authorization. (i) No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (ii) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any

67



--------------------------------------------------------------------------------



 



other Loan Document, except for those approvals, consents, exemptions,
authorizations or other actions which have already been obtained, taken, given
or made and are in full force and effect.
     5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.
     5.05. Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements of the Borrower and its Subsidiaries
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments and material
Indebtedness.
     (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2006, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at June 30, 2006, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
six months then ended, copies of which have been furnished to the Administrative
Agent, fairly present in all material respects the consolidated pro forma
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with GAAP.

68



--------------------------------------------------------------------------------



 



     (e) The consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such forecasts.
     5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower threatened, at law, in
equity, by or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (i) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (ii) except as
specifically disclosed in public filings prior to the date hereof, as to which
there is a reasonable possibility of an adverse determination and that could
reasonably be expected to have a Material Adverse Effect.
     5.07. No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.08. Ownership of Property. The Borrower and each Restricted Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not reasonably be expected
to have a Material Adverse Effect.
     5.09. Environmental Compliance. Except as disclosed in the Borrower’s most
recent annual and quarterly reports filed with the SEC or on Schedule 5.09, or
as otherwise could not reasonably be expected to have a Material Adverse Effect:
     (a) The facilities and properties currently or formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries (the
“Properties”) do not contain, and have not previously contained, any Hazardous
Materials in amounts or concentrations which (i) constitute or constituted a
violation of, or (ii) could reasonably be expected to give rise to liability
under, any applicable Environmental Law.
     (b) None of the Borrower nor any of its Restricted Subsidiaries has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower or any of its Restricted Subsidiaries (the “Business”), or any
prior business for which the Borrower has retained liability under any
Environmental Law.
     (c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.

69



--------------------------------------------------------------------------------



 



     (d) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under any Environmental
Law to which the Borrower or any Restricted Subsidiary is or, to the knowledge
of the Borrower, will be named as a party or with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other similar administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
     (e) There has been no release or threat of release of Hazardous Materials
at or from the Properties, or arising from or related to the operations of the
Borrower or any Restricted Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under any
applicable Environmental Laws.
     (f) The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws.
     (g) The Borrower and each of its Restricted Subsidiaries has obtained, and
is in compliance with, all Environmental Permits required for the conduct of its
businesses and operations, and the ownership, occupation, operation and use of
its Property, and all such Environmental Permits are in full force and effect.
     5.10. Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies which may be
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
     5.11. Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable (other than those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP), except where
failure to do any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect; no material tax Lien has been filed and, to the
knowledge of the Borrower, no material claim is being asserted, with respect to
any material tax, fee or other charge.
     5.12. ERISA Compliance. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower). With respect to each Plan, no
“accumulated funding deficiency” (within the

70



--------------------------------------------------------------------------------



 



meaning of Section 412 of the Code) had occurred and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made.
     (b) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; and (iii) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
     5.13. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13.
     5.14. Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 7.01, Section 7.04 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.15. Disclosure. No report, financial statement, certificate or other
information furnished in writing by any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, taken as whole with any other information furnished or publicly
available, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
date when made or delivered; provided that, with respect to any forecast,
projection or other statement regarding future performance, future financial
results or other future developments, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was prepared (it being understood that
any such information is subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, and that no assurance can be
given that the future developments addressed in such information can be
realized).
     5.16. Compliance with Laws. The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits) and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such

71



--------------------------------------------------------------------------------



 



requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
     5.17. Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Subsidiary
does not infringe upon any rights held by any other Person except for any
infringement that could not reasonably be expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which could reasonably be expected to have a
Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than in
respect of contingent obligations, indemnities and expenses related thereto not
then payable or in existence as of the later of the Maturity Date or the Letter
of Credit Expiration Date), or any Letter of Credit shall remain outstanding,
the Borrower shall, and shall (except in the case of the covenants set forth in
Section 6.01, 6.02, and 6.03) cause each Subsidiary (or, if specified, each
Restricted Subsidiary) to:
     6.01. Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2006) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2006), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the

72



--------------------------------------------------------------------------------



 



Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, changes in shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02. Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants reporting on such financial statements stating that in performing
their audit nothing came to their attention that caused them to believe the
Borrower failed to comply with the financial covenants set forth in
Section 7.11, except as specified in such certificate;
     (b) concurrently with the delivery of the financial statements referred to
in Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2006), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
shall include detailed computations of the financial convenants;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and
     (e) not later than 60 days after the end of each fiscal year of the
Borrower, a copy of summary projections by the Borrower of the operating budget
and cash flow budget of the Borrower and its Subsidiaries for the succeeding
fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer to the effect that such projections have been prepared based
on assumptions believed by the Borrower to be reasonable.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may

73



--------------------------------------------------------------------------------



 



be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) on which such documents are filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval system; provided that the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of the documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(a).
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that so long
as the Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark the Borrower
Materials “PUBLIC.” In connection with the foregoing, each party hereto
acknowledges and agrees that the foregoing provisions are not in derogation of
their confidentiality obligations under Section 10.07.
     6.03. Notices. Notify the Administrative Agent:
     (a) promptly, of the occurrence of any Default or Event of Default;
     (b) promptly, of any event which could reasonably be expected to have a
Material Adverse Effect; and
     (c) of the occurrence of any ERISA Event that, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof.

74



--------------------------------------------------------------------------------



 



     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
     6.04. Payment of Tax Obligations. Except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Borrower and each of its Restricted Subsidiaries, pay and discharge all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.
     6.05. Preservation of Existence. With respect to the Borrower and each of
its Restricted Subsidiaries, preserve, renew and maintain in full force and
effect its legal existence except in a transaction permitted by Section 7.04.
     6.06. Maintenance of Properties. With respect to the Borrower and each of
its Restricted Subsidiaries, maintain, preserve and protect all of its material
properties and material equipment necessary in the operation of its business in
good working order and condition (ordinary wear and tear and damage by fire or
other casualty or taking by condemnation excepted), except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
     6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies which may be Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09. Books and Records. (a) Maintain proper books of record and account,
in which in all material respects full, true and correct entries in conformity
with GAAP shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
     6.10. Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its

75



--------------------------------------------------------------------------------



 



corporate, financial and operating records, and make copies thereof or abstracts
therefrom (except to the extent (i) any such access is restricted by a
Requirement of Law or (ii) any such agreements, contracts or the like are
subject to a written confidentiality agreement with a non-Affiliate that
prohibits the Borrower or any of its Subsidiaries from granting such access to
the Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Restricted
Subsidiaries, a Responsible Officer is made available to such Lender to discuss
such confidential information to the extent permitted), and to discuss the
business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give Borrower reasonable advance notice prior to any contact with
such accountants and give the Borrower the opportunity to participate in such
discussions.
     6.11. Use of Proceeds. On the Effective Date, the Term Loan Facility and
the Revolving Credit Facility shall be available to (i) refinance and continue
indebtedness under the Existing Credit Agreement, and to pay fees and expenses
related to such refinancing and continuation, and (ii) for fees and expenses
related to the Acquisition. After the Effective Date, (i) the Revolving Credit
Facility shall be available for working capital, capital expenditures, and other
lawful corporate purposes, including to finance the Acquisition, and (ii) the
Delayed Draw Term Loan will be available to finance the Acquisition on or about
the Acquisition Effective Date. The Borrower agrees that (i) if the Acquisition
is not consummated within thirty (30) days of the date on which the Delayed Draw
Term Loan is made to the Borrower, the proceeds of such Delayed Draw Term Loan
will be returned immediately to the Lenders and used to prepay the Term Loan and
(ii) such agreement will be reflected to the reasonable satisfaction of the
Administrative Agent in a written escrow or similar arrangement governing the
proceeds of the Delayed Draw Term Loan for the period from the date of making of
such Loan until such proceeds are used to consummate the Acquisition or returned
to the Lenders as specified in clause (i) of this sentence (whichever occurs
first).
     6.12. Additional Subsidiary Guarantors. As of the date the financial
statements referred to in Section 6.01(a) and (b) are delivered, notify the
Administrative Agent of any Person that has become a Guarantor Subsidiary since
the date such financial statements were previously delivered, and within 30 days
of such notification cause such Person to (a) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Subsidiary Guaranty or such other document as the Administrative Agent shall
deem appropriate for such purpose, and (b) deliver to the Administrative Agent
favorable opinions of counsel to such Person (including in-house counsel)
covering the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
     6.13. Preparation of Environmental Reports. If an Event of Default caused
by reason of a breach under Section 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 60 days after such request, at the expense
of the Borrower, an environmental or mining site assessment or audit report for
the Properties which are the subject of such default prepared by an
environmental or mining consulting firm reasonably acceptable to the
Administrative Agent and indicating the

76



--------------------------------------------------------------------------------



 



presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Properties and the
estimated cost of curing any violation or non-compliance of any Environmental
Law.
     6.14. Certain Long Term Liabilities and Environmental Reserves. To the
extent required by GAAP, maintain adequate reserves for (i) future costs
associated with any lung disease claim alleging pneumoconiosis or silicosis or
arising out of exposure or alleged exposure to coal dust or the coal mining
environment, (ii) future costs associated with retiree and health care benefits,
(iii) future costs associated with reclamation of disturbed acreage, removal of
facilities and other closing costs in connection with its mining operations and
(iv) future costs associated with other potential environmental liabilities.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than in
respect of contingent obligations, indemnities and costs and expenses related
thereto not then payable or in existence as of the later of the Maturity Date or
the Letter of Credit Expiration Date), or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:
     7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(c);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;
     (f) (i) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), reclamation bonds, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of

77



--------------------------------------------------------------------------------



 



business and (ii) Liens on assets to secure obligations under surety bonds
obtained as required in connection with the entering into of new federal coal
leases;
     (g) easements, rights-of-way, zoning restrictions, other restrictions and
other similar encumbrances which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
     (h) Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
     (i) Liens securing Indebtedness of the Borrower and its Restricted
Subsidiaries permitted by Section 7.03 incurred to finance the acquisition of
fixed or capital assets; provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (other than after-acquired title in or on
such property and proceeds of the existing collateral in accordance with the
instrument creating such Lien) and (iii) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original purchase
price of such property of such property at the time it was acquired (it being
understood that Liens of the type described in this subsection (i) incurred by a
Restricted Subsidiary before such time as it became a Restricted Subsidiary are
permitted under this subsection (i));
     (j) Liens on the property or assets of a Person which becomes a Restricted
Subsidiary after the date hereof securing Indebtedness permitted by Section 7.03
not to exceed $100,000,000 at any time outstanding, provided that (i) such Liens
existed at the time such entity became a Subsidiary and were not created in
anticipation thereof, (ii) any such Lien is not expanded to cover any other
property or assets of such Person (other than the proceeds of the property or
assets subject to such Lien) or of the Borrower or any Restricted Subsidiary,
and (iii) the amount of Indebtedness secured thereby is not increased;
     (k) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;
     (l) Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
     (m) Liens securing Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was originally secured in accordance with this
Section 7.01, provided that such Lien does not apply to any additional property
or assets of the Borrower or any Restricted Subsidiary (other than the proceeds
of the property or assets subject to such Lien);

78



--------------------------------------------------------------------------------



 



     (n) Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties consistent with normal practices in the mining
industry;
     (o) leases, subleases, licenses and rights-of-use granted to others
incurred in the ordinary course of business and that do not materially and
adversely affect the use of the property encumbered thereby for its intended
purpose;
     (p) Liens in favor of a banking institution arising by operation of law or
any contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry;
     (q) Liens on Capital Stock and other Equity Interests in Unrestricted
Subsidiaries securing obligations of Unrestricted Subsidiaries not otherwise
prohibited hereunder;
     (r) Liens on receivables and rights related to such receivables created
pursuant to any Permitted Securitization Programs (to the extent that any such
Disposition of receivables is deemed to give rise to a Lien); and
     (s) Liens on assets of the Borrower and its Restricted Subsidiaries with a
value (determined immediately prior to the incurrence of such Lien) in an
aggregate amount (at actual cost, without adjustment for subsequent increases or
decreases in the value of such asset) not in excess of 3.0% of Tangible Assets
of the Borrower and its Restricted Subsidiaries.
     7.02. Investments. Make any Investments, except:
     (a) Investments held by the Borrower or such Restricted Subsidiary in the
form of cash equivalents or short-term marketable debt securities;
     (b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (d) Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Restricted Subsidiaries and
in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;
     (e) Investments in the nature of Production Payments, royalties, dedication
of reserves under supply agreements or similar rights or interests granted,
taken subject to, or otherwise imposed on properties with normal practices in
the mining industry;

79



--------------------------------------------------------------------------------



 



     (f) Investments in existence on the Effective Date set forth on
Schedule 7.02 and extensions, renewals, modifications, restatements or
replacements thereof; provided that no such extension, renewal, modification or
restatement shall increase the amount of the original loan, advance or
investment, except by an amount equal to any premium or other reasonable amount
paid in respect of the underlying obligations and fees and expenses incurred in
connection with such replacement, renewal or extension;
     (g) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement;
     (h) Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of an asset exchange or swap with a third
party or acquired as a capital expenditure;
     (i) Swap Contracts permitted under Section 7.03(j);
     (j) Investments consisting of purchases of Senior Notes;
     (k) Investments by the Borrower or its Restricted Subsidiaries in
Restricted Subsidiaries and Investments by any Restricted Subsidiary in the
Borrower; provided that, if the Investment is in the form of Indebtedness, such
Indebtedness must be permitted pursuant to Section 7.03(f); and
     (l) Investments by the Borrower or any Restricted Subsidiary in any Joint
Venture or Unrestricted Subsidiary in an aggregate amount not in excess of 15.0%
of Tangible Assets of the Borrower and Restricted Subsidiaries.
     7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on
Schedule 7.03;
     (c) Any refinancings, refundings, renewals or extensions of Indebtedness
permitted under Section 7.03(b) or (k); provided that (i) the amount of such
Indebtedness (the “Refinancing Indebtedness”) is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
any premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate (as determined in good faith by the Board of
Directors of the Borrower);

80



--------------------------------------------------------------------------------



 



     (d) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary;
     (e) Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business and consistent with prudent business practice;
     (f) Indebtedness of the Borrower and any Restricted Subsidiary to any
Restricted Subsidiary and of any Restricted Subsidiary to the Borrower; provided
that, such Indebtedness must be subordinated to the Obligations on customary
terms;
     (g) Intercompany current liabilities incurred in the ordinary course of
business of the Borrower and its Subsidiaries;
     (h) Guarantee Obligations in respect of a letter of credit issued for the
account of the Borrower and for benefit of the PBGC in a face amount not to
exceed $37,000,000 and for which TXU Europe (or its successors) provides credit
support;
     (i) Indebtedness incurred in connection with any Permitted Securitization
Program;
     (j) Additional Indebtedness of the Loan Parties, provided, however, that
immediately after giving effect to the incurrence of any such Indebtedness by
any Loan Party, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower shall be in pro forma compliance with the
covenants contained in Section 7.11, calculated based on the relevant financial
statements delivered pursuant to Section 6.01, as though such incurrence
occurred at the beginning of the period covered thereby; and
     (k) Indebtedness of non-Loan Party Restricted Subsidiaries in an aggregate
amount not to exceed 5.0% of Tangible Assets of the Loan Parties.
     7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, so long as no Default exists
or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (i) when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, and (ii) when any Restricted Subsidiary is
merging with any other Subsidiary, the continuing or surviving Person (unless
such surviving Person could otherwise be designated an Unrestricted Subsidiary
hereunder) shall be a Restricted Subsidiary, and (ii) when any Guarantor is
merging with any other Subsidiary, the continuing or surviving Person shall be a
Guarantor;
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Restricted Subsidiary, then the transferee must either be the Borrower or
another Restricted Subsidiary (unless such Disposition would otherwise be

81



--------------------------------------------------------------------------------



 



permitted as an Investment in an Unrestricted Subsidiary) and (ii) if the
transferor is a Guarantor, then the transferee must either be the Borrower or
another Guarantor;
     (c) the Borrower and any Restricted Subsidiary may merge or consolidate
with any other Person in a transaction in which the Borrower is the surviving or
continuing Person; and
     (d) any transaction that would be permitted as an Investment under
Section 7.02.
        7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, unless immediately after giving effect to such
Disposition, (i) no Event of Default has occurred and is continuing and (ii) the
Borrower is in pro forma compliance with Section 7.11 for the four consecutive
fiscal quarters ended on the last day of the most recent fiscal period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01, calculated as if such Disposition had been consummated on the
first day of such fiscal period.
     7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person or another Subsidiary;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other Equity
Interests or Indebtedness permitted under Section 7.03;
     (d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it,
provided that at the time of such declaration (in the case of dividends) or the
date of any such Restricted Payment (in the case of any other Restricted
Payment), and after giving effective thereto, no Default shall have occurred and
be continuing and the Borrower is in compliance with the financial covenants set
forth in Section 7.11; and
     (e) the Borrower or any of its Subsidiaries may purchase (i) Equity
Interests in any Loan Party or options with respect thereto held by directors,
officers or employees of the Borrower or any Restricted Subsidiary (or their
estates or authorized representatives) in connection with the death, disability
or termination of employment of any such director, officer or employee and (ii)
Equity Interests in any Loan Party for future issuance under any employee stock
plan.

82



--------------------------------------------------------------------------------



 



     7.07. Change in Nature of Business. Engage in any material line of business
other than a Similar Business.
     7.08. Transactions with Affiliates. Enter into any transaction of any kind,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service with any Affiliate, unless such transaction is
(a) not prohibited by this Agreement and (b) upon fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate. Notwithstanding the
foregoing, (i) any such transaction which is determined to be materially less
favorable to the Borrower or a Restricted Subsidiary than the Borrower or such
Restricted Subsidiary reasonably believes it would obtain in a comparable arm’s
length transaction nevertheless shall be permitted if the excess consideration
being paid to such Affiliate would otherwise be permitted at such time as an
Investment in such Affiliate under Section 7.02 and, upon consummation of such
transaction, such excess consideration being paid to such Affiliate shall
constitute an Investment for the purposes of calculating compliance with
Section 7.02; and (ii) the foregoing restrictions shall not apply to the
following:
          (A) transactions between or among the Borrower and any of its
Restricted Subsidiaries or between and among any Restricted Subsidiaries;
          (B) the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of the Borrower or any Restricted Subsidiary or to
any Plan, Plan administrator or Plan trustee;
          (C) loans and advances to directors, officers and employees to the
extent permitted by Section 7.02;
          (D) the arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith;
          (E) payments to directors and officers of the Borrower and its
Restricted Subsidiaries in respect of the indemnification of such Persons in
such respective capacities from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, as the case may be, pursuant to the Organization
Documents or other corporate action of the Borrower or its Restricted
Subsidiaries, respectively, or pursuant to applicable law;
          (F) transactions between or among the Borrower and any of its
Restricted Subsidiaries on the one hand and any Affiliate on the other in
connection with the Prairie State Project so long as any such transaction is on
terms fair and reasonable to the Borrower and such Subsidiary; and
          (G) Restricted Payments permitted by Section 7.06.

83



--------------------------------------------------------------------------------



 



     7.09. Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, unless the Borrower determines in good faith that such Contractual
Obligations would not materially hinder the Borrower’s ability to meet its
obligations under this Agreement.
     7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11. Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower for the
period of four consecutive fiscal quarters of the Borrower ending on such date
to be less than 2.50 to 1.00:
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower for the period of four
consecutive fiscal quarters of the Borrower ending on such date set forth below
to be greater than the ratio set forth below opposite such period:

              Maximum Consolidated   Four Fiscal Quarters Ending   Leverage
Ratio  
Effective Date through December 31, 2007
    3.75x  
January 1, 2008 through December 31, 2008
    3.50x  
January 1, 2009 and each fiscal quarter thereafter
    3.25x  

     7.12. Limitation on Negative Pledge Clauses. Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of the Borrower or any Subsidiary Guarantor to create, incur, assume
or suffer to exist any Lien upon any of its property to secure the Obligations
hereunder; provided, however, that the foregoing clause shall not apply to
Contractual Obligations which:
     (a) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.12) are listed on Schedule 7.12 hereto;
     (b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;

84



--------------------------------------------------------------------------------



 



     (c) arise in connection with any Lien permitted by Section 7.01 to the
extent such restrictions relate to the assets (and any proceeds in respect
thereof) which are the subject of such Lien;
     (d) represent Indebtedness permitted by Section 7.03 (other than secured
Indebtedness permitted by Section 7.01(j));
     (e) represent secured Indebtedness permitted by Section 7.01(j) to the
extent that such restrictions apply only to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness (and the Subsidiaries of such
Restricted Subsidiaries);
     (f) arise in connection with any Disposition permitted by Section 7.05;
     (g) are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein;
     (h) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
     (i) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;
     (j) are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;
     (k) are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;
     (l) are customary provisions restricting assignment of any agreements;
     (m) are restrictions imposed by any agreement relating to any Permitted
Securitization Program to the extent that such restrictions relate to the assets
(and any proceeds in respect thereof) that are the subject of such Permitted
Securitization Program; or
     (n) are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (i) through
(xii) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan
Parties and the Lenders with respect to such limitations than those applicable
pursuant to such Contractual Obligations prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

85



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01. Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, any other amount payable hereunder or under any other
Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11, 6.13 or
Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder or Guarantees of the Obligations) in each
case having an aggregate principal amount of more than the Threshold Amount,
beyond the period of grace, if any provided in the instrument or agreement under
which such Indebtedness or Guarantee was created, (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity, or such Guarantee to become due or payable, or (C) fails to
observe or perform any agreement or condition relating to any such Indebtedness
or Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, as a result of which default or
other event, the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) shall have caused, with the giving
of notice if required, such Indebtedness to become due prior to its stated
maturity, or such Guarantee to become due or payable; provided, however, that no
Default or Event of Default shall exist under this paragraph unless any of the
circumstances described in this subclause (A) and (B) of this subsection
(e) continues for a period in excess of 10 days; or

86



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any substantial part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any substantial part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any
substantial part of the property of any such Person and is not released, vacated
or fully bonded within 60 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance), and, such judgments or orders shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or
     (i) ERISA. The occurrence of any of the following events that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
     8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

87



--------------------------------------------------------------------------------



 



     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;

88



--------------------------------------------------------------------------------



 



     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01. Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

89



--------------------------------------------------------------------------------



 



by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for

90



--------------------------------------------------------------------------------



 



any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the approval of the Borrower (such approval not to be
unreasonably withheld), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance

91



--------------------------------------------------------------------------------



 



of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
     9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08. No Other Duties, Etc. Except as expressly set forth herein, none of
the Bookrunners, Arrangers or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make

92



--------------------------------------------------------------------------------



 



such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.10. Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
not prohibited hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any mandatory reduction of the
Aggregate Commitments hereunder without the written consent of each Lender
directly adversely affected thereby;
     (c) reduce the principal of, or the stated rate of interest specified
herein on, any Loan or Unreimbursed Amount, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

93



--------------------------------------------------------------------------------



 



     (d) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (e) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender directly adversely affected thereby; or
     (f) change any provision of this Section or the definition of “Required
Lenders” or the definition of “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender; or
     (g) other than as permitted by Section 9.10, release all or substantially
all of the Subsidiary Guarantors without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter and the Administrative Agent’s Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     In addition, notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Credit Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Required Revolving Lenders; provided,
however, that no such amendment shall permit the Additional Extensions of Credit
to share ratably with or with preference to the Term Loans in the application of
any mandatory prepayments without the consent of Lenders holding more than 50%
of the aggregate principal amount of all Term Loans to share ratably with or
with preference to the Revolving Credit Loans in the application of any
mandatory prepayments without the consent of the Required Revolving Lenders.
     In addition, notwithstanding the foregoing, this Agreement may be amended
with only the written consent of the Administrative Agent (not to be
unreasonably withheld), the Borrower

94



--------------------------------------------------------------------------------



 



and the Lenders providing the relevant Replacement Term Loans (as defined below)
(but not any other Lender) to permit the refinancing, replacement or
modification of all outstanding Term Loans (“Replaced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Replaced Term Loans and (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing.
     Any such waiver and any such amendment or modification pursuant to this
Section 10.01 shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the L/C Issuer, the Swing Line Lender, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders, the L/C Issuer, the Swing Line Lender and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default that is waived pursuant to this Section 10.01 shall be deemed to be
cured and not continuing during the period of such waiver.
     10.02. Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the

95



--------------------------------------------------------------------------------



 



Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and the L/C Issuers to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses have resulted from the gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages.
     (d) Change of Address, Etc. The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

96



--------------------------------------------------------------------------------



 



     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration and enforcement of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the

97



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, and (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

98



--------------------------------------------------------------------------------



 



     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     10.06. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that

99



--------------------------------------------------------------------------------



 



          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term Loan Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
          (iii) any assignment of a Revolving Credit Commitment must be approved
by the Administrative Agent, the L/C Issuer and the Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and
          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the closing date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the closing date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such

100



--------------------------------------------------------------------------------



 



Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Any assignment of any Loan,
whether or not evidenced by a Note, shall be effective only upon appropriate
entries with respect thereto being made in the Register (and each Note shall
expressly so provide). The Register shall be available for inspection by the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b)
(c), and (f) of the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment, provided, that in the case of Section 3.01, such Participant shall
have complied with the requirements of such section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the

101



--------------------------------------------------------------------------------



 



participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America or any other L/C Issuer may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer or Swing Line Lender, as the case may be. If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
Effective Date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the Effective Date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
L/C Issuer to effectively assume the obligations of such L/C Issuer with respect
to such Letters of Credit.

102



--------------------------------------------------------------------------------



 



     10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis, to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised
reasonable care to protect such Information, and in no event less than the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities laws.
     10.08. Right of Setoff. Upon any amount becoming due and payable hereunder
(whether at stated maturity, by acceleration or otherwise), each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of

103



--------------------------------------------------------------------------------



 



whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

104



--------------------------------------------------------------------------------



 



     10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13. Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02, or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Administrative Agent shall have received the assignment fee
specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable Laws, and
     (e) neither the Administrative Agent not any Lender shall be obligated to
be or to find the assignee.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Nonconsenting

105



--------------------------------------------------------------------------------



 



Lender.” Any such replacement shall not be deemed a waiver of any rights that
the Borrower shall have against the replaced Lender.
     10.14. Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

106



--------------------------------------------------------------------------------



 



     10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.17. Time of the Essence. Time is of the essence of the Loan Documents.
     10.18. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

107



--------------------------------------------------------------------------------



 



     10.19. Existing Agreement Superseded. As set forth in Section 1.09 hereof,
the Existing Credit Agreement is superseded by this Credit Agreement, which has
been executed in renewal, amendment, restatement and modification, but not in
extinguishment of, the obligations under the Existing Credit Agreement.
[Signature page to follow]

108



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              PEABODY ENERGY CORPORATION, a
Delaware corporation
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
       
 
  Name:   Walter L. Hawkins, Jr.
 
       
 
       
 
  Title:   VP & Treasurer
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as
Administrative Agent
 
       
 
  By:   /s/ Robert D. Valbona
 
       
 
       
 
  Name:   Robert D. Valbona
 
       
 
       
 
  Title:   Managing Director
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
 
       
 
  By:   /s/ Robert D. Valbona
 
       
 
       
 
  Name:   Robert D. Valbona
 
       
 
       
 
  Title:   Managing Director
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A., as Syndication Agent and
Lender
 
       
 
  By:   /s/ Raymond G. Dunning
 
       
 
       
 
  Name:   Raymond G. Dunning
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, as a Co-Documentation Agent and Lender
 
       
 
  By:   /s/ J. Onischuk
 
       
 
       
 
  Name:   J. Onischuk
 
       
 
       
 
  Title:   Director
 
       
 
       
 
            BNP PARIBAS, as Co-Documentation Agent and Lender
 
       
 
  By:   /s/ Greg Smothers
 
       
 
       
 
  Name:   Greg Smothers
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH, as Co-Documentation Agent and Lender
 
       
 
  By:   /s/ Joseph A. Philbin
 
       
 
       
 
  Name:   Joseph A. Philbin
 
       
 
       
 
  Title:   Director
 
       
 
       
 
       
 
  By:   /s/ Lee E. Greve
 
       
 
       
 
  Name:   Lee E. Greve
 
       
 
       
 
  Title:   Managing Director, Deputy Manager
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND plc, as Co-Documentation Agent and
Lender
 
       
 
  By:   /s/ Brian Smith
 
       
 
       
 
  Name:   Brian Smith
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION, as Co-Documentation Agent and
Lender
 
       
 
  By:   /s/ Jose Aldeanueva
 
       
 
       
 
  Name:   Jose Aldeanueva
 
       
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LEHMAN COMMERCIAL PAPER INC., as Co-Documentation Agent and Lender
 
       
 
  By:   /s/ Craig Malloy
 
       
 
       
 
  Name:   Craig Malloy
 
       
 
       
 
  Title:   Authorized Signatory
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY BANK, as Co-Documentation Agent and Lender
 
       
 
  By:   /s/ Jaap L. Tonckens
 
       
 
       
 
  Name:   Jaap L. Tonckens
 
       
 
       
 
  Title:   Authorized Signatory
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              COMMONWEALTH BANK OF AUSTRALIA, as Senior Managing Agent and
Lender
 
       
 
  By:   /s/ Jeff Heazlewood
 
       
 
       
 
  Name:   Jeff Heazlewood
 
       
 
       
 
  Title:   Relationship Executive
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BMO CAPITAL MARKETS FINANCING, INC., as Senior Managing Agent and
Lender
 
       
 
  By:   /s/ James Whitmore
 
       
 
       
 
  Name:   James Whitmore
 
       
 
       
 
  Title:   Managing Director
 
       
 
        Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A., as Senior Managing Agent and Lender
 
       
 
  By:   /s/ Stacey Haimes
 
       
 
       
 
  Name:   Stacey Haimes
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATON, as Senior Managing Agent and
Lender
 
       
 
  By:   /s/ Margaret Dierkes
 
       
 
       
 
  Name:   Margaret Dierkes
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION, as Senior Managing Agent and
Lender
 
       
 
  By:   /s/ Richard C. Munsick
 
       
 
       
 
  Name:   Richard C. Munsick
 
       
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              SOCIETE GENERALE AUSTRALIA BRANCH, as Senior Managing Agent and
Lender
 
       
 
  By:   /s/ David Roberts
 
       
 
       
 
  Name:   David Roberts
 
       
 
       
 
  Title:   Executive Manager
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              STANDARD CHARTERED BANK, as Senior Managing Agent and Lender
 
       
 
  By:   /s/ Patricia Doyle
 
       
 
       
 
  Name:   Patricia Doyle
 
       
 
       
 
  Title:   Senior Vice President
 
       
 
       
 
            STANDARD CHARTERED BANK, as Senior Managing Agent and Lender
 
       
 
  By:   /s/ Robert K. Reddington
 
       
 
       
 
  Name:   Robert K. Reddington
 
       
 
       
 
  Title:   AVP/ Credit Documentation Credit Risk Control
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A., as Senior Managing Director and Lender
 
       
 
  By:   /s/ Tim Green
 
       
 
       
 
  Name:   Tim Green
 
       
 
       
 
  Title:   Assistant Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
       
 
  By:   /s/ Deirdre Reddan
 
       
 
       
 
  Name:   Deirdre Reddan
 
       
 
       
 
  Title:   Authorised Signatory
 
       
 
       
 
       
 
  By:   /s/ Malcolm O’Connell
 
       
 
       
 
  Name:   Malcolm O’Connell
 
       
 
       
 
  Title:   Authorised Signatory
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BAYERISCHE LANDESBANK, NEW YORK BANK
 
       
 
  By:   /s/ John Gregory
 
       
 
       
 
  Name:   John Gregory
 
       
 
       
 
  Title:   Vice President
 
       
 
       
 
       
 
  By:   /s/ Norman McClave
 
       
 
       
 
  Name:   Norman McClave
 
       
 
       
 
  Title:   First Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, Cayman Islands Branch
 
       
 
  By:   /s/ Ian Nalitt
 
       
 
       
 
  Name:   Ian Nalitt
 
       
 
       
 
  Title:   Vice President
 
       
 
       
 
            CREDIT SUISSE, Cayman Islands Branch
 
       
 
  By:   /s/ Shaheen Malik
 
       
 
       
 
  Name:   Shaheen Malik
 
       
 
       
 
  Title:   Associate
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK, A MICHIGAN BANKING CORPORATION
 
       
 
  By:   /s/ Robert M. Sander
 
       
 
       
 
  Name:   Robert M. Sander
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              FORTIS CAPITAL CORP
 
       
 
  By:   /s/ Paul Naumann
 
       
 
       
 
  Name:   Paul Naumann
 
       
 
       
 
  Title:   Managing Director
 
       
 
       
 
       
 
  By:   /s/ William Marder
 
       
 
       
 
  Name:   William Marder
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
 
       
 
  By:   /s/ William W. Hunter
 
       
 
       
 
  Name:   William W. Hunter
 
       
 
       
 
  Title:   Director
 
       
 
       
 
       
 
  By:   /s/ Annett Guderian
 
       
 
       
 
  Name:   Annett Guderian
 
       
 
       
 
  Title:   Associate Director
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.
 
       
 
  By:   /s/ Leon Mo
 
       
 
       
 
  Name:   Leon Mo
 
       
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK
 
       
 
  By:   /s/ Eric Hartman
 
       
 
       
 
  Name:   Eric Hartman
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              SOVEREIGN BANK
 
       
 
  By:   /s/ Robert D. Lanigan
 
       
 
       
 
  Name:   Robert D. Lanigan
 
       
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              SUMITOMO MITSUI BANKING CORPORATION, NEW YORK
 
       
 
  By:   /s/ David A. Buck
 
       
 
       
 
  Name:   David A. Buck
 
       
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Bryan Read
 
       
 
       
 
  Name:   Bryan Read
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY
 
       
 
  By:   /s/ George Lim
 
       
 
       
 
  Name:   George Lim
 
       
 
       
 
  Title:   FVP & General Manager
 
       
 
       
 
       
 
  By:   /s/ Mario Sheng
 
       
 
       
 
  Name:   Mario Sheng
 
       
 
       
 
  Title:   AVP
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kenneth Ziebart
 
       
 
       
 
  Name:   Kenneth Ziebart
 
       
 
       
 
  Title:   Banking Officer
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              WESTPAC BANKING CORPORATION
 
       
 
  By:   /s/ Bradely Scammell
 
       
 
       
 
  Name:   Bradley Scammell
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK LEUMI USA
 
       
 
  By:   /s/ Joung Hee Hong
 
       
 
       
 
  Name:   Joung Hee Hong
 
       
 
       
 
  Title:   First Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK
 
       
 
  By:   /s/ Craig J. Anderson
 
       
 
       
 
  Name:   Craig J. Anderson
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
 
       
 
  By:   /s/ Charles Stewart
 
       
 
       
 
  Name:   Charles Stewart
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              CREDIT INDUSTRIEL ET COMMERCIAL
 
       
 
  By:   /s/ Brian O’Leary
 
       
 
       
 
  Name:   Brian O’Leary
 
       
 
       
 
  Title:   Vice President
 
       
 
       
 
       
 
  By:   /s/ Anthony Rock
 
       
 
       
 
  Name:   Anthony Rock
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Mark J. Leveilla
 
       
 
       
 
  Name:   Mark J. Leviella
 
       
 
       
 
  Title:   Assistant Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              FIRST BANK
 
       
 
  By:   /s/ Traci L. Dodson
 
       
 
       
 
  Name:   Traci L. Dodson
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              PEOPLE’S BANK
 
       
 
  By:   /s/ George F. Paik
 
       
 
       
 
  Name:   George F. Paik
 
       
 
       
 
  Title:   Vice President
 
       

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              UMB BANK, N.A.
 
       
 
  By:   /s/ Cecil G. Wood
 
       
 
       
 
  Name:   Cecil G. Wood
 
       
 
       
 
  Title:   Executive Vice President
 
       

Signature Page to Credit Agreement

 